                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


REGINALD EUGENE HALL,                          §
              Plaintiffs,                      §
                                               §
v.                                             §   Civil Case 3:19-CV-2820-B-BK
                                               §
PAMELA THIELKE, ET AL.,                        §
               Defendants.                     §


           ORDER ACCEPTING FINDINGS AND RECOMMENDATION OF
                  THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The objections

are overruled, and the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

       IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT PREJUDICE

as duplicative and any pending motion is TERMINATED.

       SO ORDERED this 15th day of January, 2020.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
